Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 15,
2014




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00300-CV


                           MARK LUCAS, Appellant

                                         V.

OWEN KRATZ, JOHN V. LOVOI, T. WILLIAM PROTER, III, NANCY K.
   QUINN, WILLIAM L. TRANSIER, JAMES A. WATT, ANTHONY
 TRIPODO, BART H. HEIJERMANS, ALISA B. JOHNSON, GORDON F.
AHALT, BERNARD DUROC-DANNER, AND MERIDIAN CONSULTING,
                         Appellees

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-26160


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed March 18, 2014. On June 30, 2014
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.

      The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Boyce, Busby and Wise.




                                        2